DETAILED ACTION
This is in response to Request for Continued Examination (RCE) filed on 11/17/2022. Claims 1-4, 6, 13, 20, 21, 23-27, and 29-35 are pending in this Office Action. Claims 5, 8-12, and 14-19, and 22 had been previously cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
 
Remark
In the response filed 11/17/2022, claims 1, 3, 13, 21, and 29 have been amended, claims 7 and 28 have been cancelled, and new claims 34 and 35 have been added.
The Applicant's Interview Summary is acknowledged by the Examiner and it is OK.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/13/20222 and 11/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments that Lazarus does not teach the limitations of newly amended claims 1, 13, 21, and 29 have been considered but are moot in view of the new ground(s) of rejection over McCormack et al., US 2012/0084340. Lazarus reference is no longer relied upon in the new rejections. Now, the new combination of McCormack in view of Rekula discloses the limitation of amended claims 1, 13, 21, and 29. See below for details. 
With respect to claim 30, the applicant that Lazarus, Rekula, and Gray do not render the limitations of claim 30 obvious because  
The Office Action cites Gray at Fig. 2 and col. 2, lines 19-67 for the general idea that a lock screen can show notifications. But the mere existence of lock screens does not render obvious the claimed features of detecting a notification being issued (see claim 1) and then presenting a notification for the information card "on the lock screen concurrently with the notification for the calendar appointment." In rejecting claim 1, the Office Action relies on Lazarus's general calendar application interface of Figs. 4-7, which does not detect notifications issued by the device and does not describe providing any calendar notifications on a lock screen. As discussed above for claim 1, Lazarus's user device 110 has no capability to detect and respond to calendar notifications that are issued by the user device 110 itself, nor does Lazarus have any reason to do so. Gray describes a lock screen, but that does not cure the fundamental deficiency of Lazarus. Even if Gray shows that notifications can be shown on lock screens, Gray does not provide any capability or reason to modify Lazarus to detect issuance of a calendar appointment presented on a lock screen and, in response, present an notification for the information card so that the "notification for the information card is presented on the lock screen concurrently with the notification for the calendar appointment," as recited in claim 30.

The Examiner respectfully disagrees.
The Examiner holds that the new combination of McCormack, Rekula, and Gray discloses the limitations of claim 30. 
The applicant argues against the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67) implying that that system programs/application detect a calendar notification being issued and then displaying the calendar notification on a lock display. And the new reference in at least Fig. 1, Fig. 3C, para 22-23, and 86-90 discloses causing information card to be displayed in GUI. Thus, the combination of McCormack and Rekula further discloses “presenting the notification for the calendar appointment on a lock screen of the computing device, wherein causing the computing device to display the information card or the interactive element configured to initiate display of the information card comprises presenting, as the interactive element, a notification for the information card that is configured to initiate display of the information card in response to user interaction, and wherein the notification for the information card is presented on the lock screen concurrently with the notification for the calendar appointment.”  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 21 now recites “wherein causing the computing device to automatically display at least one of the information card and the interactive element comprises….wherein the notification for the information card is configured to initiate display of the information card in response to user interaction” which is inconsistent with amended claim 1 reciting “automatically display, separate from the calendar notification and not as a response to user interaction with the user interface, at least one of (i) the information card for the particular entity.” The dependent claim 1 requires automatically displaying the information card “and not as a response to user interaction with the user interface” while claim 21 requires displaying the information card “in response to the user interaction.” As such, it is not clear to a person of ordinary skill in the art in claim 21 that whether the information card is displayed in response to the user interaction or “not” in response to the user interaction with the user interface. Thus, above limitation of claim 21 renders the claim ambiguous and inconsistent with the dependent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13, 21, 23-26, 29, 31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al., US 2012/0084340 (McCormack, hereafter) in view of Rekula et al., US 2014/0143202 (Rekula, hereafter).

Regarding claim 1,
McCormack discloses a method performed by one or more computing devices, the method comprising: 
based on the monitoring, detecting, using software of the computing devices, that the computing device issued a notification for a calendar appointment wherein the notification is provided by the computing device for presentation on the user interface of the computing device (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90, an insight application of a client device determines (i.e. detects) that the client device issued an appointment notification 354A for presenting on the GUI); 
determining, using software of the computing, that text corresponding to the calendar appointment includes a term associated with a particular entity (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90, determining that the appointment notification 354A includes terms associated with at least two attendees/entities);
obtaining, using software of the computing, data for an information card for the particular entity, wherein the information card comprises additional information from a database that describes the particular entity and is not included in the calendar appointment (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, 28, 30, and 86-90, the insight application of the client device obtains data for an information card associated with the “attendees” presented in “insight pane 310D” comprising additional information from a database (such as CRM server) that is not included in the calendar appointment 354A); and
 in response to (i) detecting that the computing devices issued the notification for presentation on the user interface of the computing device and (ii)  determining that the text corresponding to the calendar appointment includes the term associated with the particular entity (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90):
causing, using software of the computing, the computing device to automatically display, separate from the calendar notification and not as a response to user interaction with the user interface, at least one of (i) the information card for the particular entity or (ii) an interactive element that is configured to initiate display of the information card for the particular entity in response to user interaction with the interactive element (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90, the insight application of a client device automatically and without user interaction displays, on the GUI, the information card for the attendees/entities in the “insight pane 310D” separate from the appointment notification 354A). 
Although, McCormack discloses a client/computing device includes an application (i.e. software) that tracks and identifies calendar data in the client device for upcoming calendar appointment for presentation on a user interface in which the device inherently monitors the device data (i.e. time or location) to detect a calendar event, McCormack does not explicitly teach monitoring, using software of the computing, data generated by the computing device that indicates one or more notifications issued by the computing device. 
On the other hand, Rekula discloses an application/software of a computing device that monitors for data or activities on the device to detect a message (i.e. notification) sent/received by the device for presentation on a user interface of the device (See Rekula: at least para 19, 23, and 44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of McCormack with Rekula’s teaching in order to monitor, using software of the computing, data generated by the computing device that indicates one or more notifications issued by the computing device for presentation on a user interface of the computing device, with reasonable expectation of success. The motivation for doing so would have been to allow the computing device to monitor the device activities to if a message or notification is sent or received and whether it complies with a set of rules.
Regarding claim 6,
the combination of McCormack and Rekula discloses the computing device is monitored by an application that runs on the computing device; the application is configured to detect actions performed by the computing device that calendar data for a user; and the application determines that the text corresponding to the calendar appointment includes the term associated with the particular entity (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, 28, 30, and 86-90, insight application). 
Regarding claims 13 and 29,
the scopes of the claims are substantially the same as claim 1, and are rejected 
on the same basis as set forth for the rejection of claim 1.
Regarding claim 21,
the combination of McCormack and Rekula discloses wherein the computing device displays the notification for the calendar appointment on a user interface of the computing device; and wherein causing the computing device to automatically display at least one of the information card and the interactive element comprises: causing the first computing device to display, as the interactive element, a notification for the information card for the particular entity, wherein the notification for the information card is configured to initiate display of the information card in response to user interaction, wherein the notification for the information card is displayed on the user interface of the first computing device concurrently with the notification for the calendar appointment (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90, a user could interact with the GUI displaying the calendar notification and additional information associated with the attendees could be concurrently displayed in the insight pane 310D). 
Regarding claim 23,
the combination of McCormack and Rekula discloses wherein determining that text corresponding to the calendar appointment includes a term associated with a particular entity comprises determining that text of the notification for the calendar appointment includes a name of the particular entity (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90). 
Regarding claim 24,
the combination of McCormack and Rekula discloses wherein detecting that 
the computing device issued the notification comprises detecting presentation of the calendar appointment on the user interface of the first computing device (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90). 
Regarding claim 25,l
the combination of McCormack and Rekula discloses wherein obtaining the data for the information card comprises: sending, by the computing device, a request to a server system over a communication network, wherein the request identifies the particular entity; and receiving, by the computing device, response data provided over the communication network by the server system in response to the request, the response data including the information related to the particular entity for presentation in the information card  (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90, sending a request to CRM server for related entity information associated with the entity/attendee). 
Regarding claim 26,
the combination of McCormack and Rekula discloses wherein the request includes a user identifier for a user of the first computing device or a device identifier for the first computing device; and wherein content of the response data is determined based on the user identifier or the device identifier in order to customize the information card for the user (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90).  
Regarding claim 31,
the combination of McCormack and Rekula discloses wherein obtaining the data for the information card comprises obtaining values, determined for the particular entity from contents of a database, for a predetermined set of information fields (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90, obtaining values such as names, company, phone numbers related to entities or attendees).  
Regarding claim 33,
the combination of McCormack and Rekula discloses wherein determining that text corresponding to the calendar appointment includes a term associated with a particular entity comprises determining, from calendar data for the calendar appointment, that text of the calendar appointment includes the term associated with the particular entity (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90, names of attendees).
Regarding claim 34,
the combination of McCormack and Rekula discloses wherein the notification for the calendar appointment is a reminder notification for the calendar appointment, wherein the reminder notification is generated by the computing device based on calendar data specifying appointments of a user of the computing device (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90).
Regarding claim 35,
the combination of McCormack and Rekula discloses wherein the notification for the calendar appointment is generated by a first application of the computing device, wherein the information card or interactive element is provided by a second application of the computing device, and wherein the second application is configured to (i) detect calendar appointment reminders issued by the first application for presentation to the user and (ii) provide separate, supplemental notifications for information cards determined to be relevant to the calendar appointment reminders, wherein the supplemental notifications from the second application are triggered by detection of the calendar appointment reminders issued by the first application (See McCormack: at least Fig. 1, Fig. 3C, para 15, 21-23, and 86-90, calendar notification is generated by a calendar application and additional information or information card is generated by “insight application” based on detection of calendar appointments and related entities/attendees included in the calendar appointment).


Claims 2, 3, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al., US 2012/0084340 in view of Rekula et al., US 2014/0143202 and further in view of Gray, US 9,710,123.
Regarding claim 2,
Although the combination of McCormack and Rekula causing the computing device to display the interactive element the interactive element comprising a notification for the information card (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90), it does not explicitly teach the notification for the information card that is provided at a lock screen of the computing device. 
On the other hand, Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of McCormack and Rekula with Gray’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to view the scheduled appointments on the lock screen of the device without logging into the device.
Regarding claim 3,
the combination of McCormack, Rekula, and Gray discloses receiving, by the computing device, an indication that the user has selected the notification for the information card; and in response to receiving the indication and after the user has logged into the computing device, causing, by the computing device, the first computing device to display the information card (See Gray: at least Fig. 2 and col. 2, lines 19-67, in order to access more information about the schedule appointment displayed on the lock screen, the user unlock the computing device and logs into the device). 
Regarding claim 20,
the combination of McCormack, Rekula, and Gray discloses wherein the notification includes an identifier for the particular entity for which information is provided in the information card (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90). 
Regarding claim 30,
the combination of McCormack and Rekula further discloses causing the first 
computing device to display the information card or the interactive element configured to initiate display of the information card comprises presenting, as the interactive element, a notification for the information card configured to initiate display of the information card (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90). However, it does not explicitly teach presenting the notification for the calendar appointment on a lock screen of the first computing device, and wherein the notification for the information card is presented on the lock screen concurrently with the notification for the calendar appointment.  
On the other hand, Gray discloses displaying of calendar appointment notifications on a lock screen before a user logged into the computing device (See Gray: at least Fig. 2 and col. 2, lines 19-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of McCormack and Rekula with Gray’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to view the scheduled appointments on the lock screen of the device without logging into the device.

Claims 4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al., US 2012/0084340 in view of Rekula et al., US 2014/0143202 and further in view of Gittelman et al.., US 2007/0180377 (Gittelman, hereafter).
Regarding claim 4,
Although the combination of McCormack and Rekula as discussed above 
discloses in response to determining that the text corresponding to the calendar appointment includes the term associated with the particular entity  (See McCormack: at least Fig. 1, Fig. 3C, para 22-23, and 86-90), it does not explicitly teach selecting, by the computing device, a template for the information card from among a plurality of templates that each specify a different information card format for a different type of entity; and generating, by the one or more computing device, the information card based on the template selected for the information card and information for the particular entity obtained for reach multiple field indicated in the selected template. 
On the other Gittelman discloses presenting a different layout templates to user for displaying calendar information, a user selects a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of McCormack and Rekula with Gittelman’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.
Regarding claim 32,
the combination of McCormack and Rekula discloses the limitations as stated 
above selecting information for information card based on the particular entity. However, it does not explicitly teach selecting a template for the information card based on the particular entity, wherein obtaining values for the predetermined set of information fields comprises obtaining values for a predetermined set of information fields specified by the template for the information card. 
On the other Gittelman discloses presenting a different layout templates to user for displaying calendar information, a user selects a layout format for displaying the calendar appointment messages (i.e. user card information) based on the calendar data of the user and a selected template (See Gittelman: at least Fig. 3-6, para 19-21 and 34). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of McCormack and Rekula with Gittelman’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the user device by allowing the user to select a desired design or layout among different designs and layouts templates for displaying the calendar appointment messages.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al., US 2012/0084340 in view of Rekula et al., US 2014/0143202 and further in view of Prasad et al.., US 10,051,107 (Prasad, hereafter).
Although, the combination of McCormack and Rekula as discussed above discloses a time and appointment information and a, it does not explicitly teach determining that a current time is within a predetermined threshold amount of time of a start time for the calendar appointment; wherein causing the first computing device to display the information card or the interactive element is performed in response to determining that the current time is within the predetermined threshold amount of time of a start time for the calendar appointment. 
On the other Prasad discloses determining that a current time is a threshold amount of time (e.g. 15 minutes) prior to a scheduled appointment and displaying a reminder 15 minutes prior to the appointment (See Prasad: at least Fig. 1 and col.3, lines 62-67). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of McCormack and Rekula with Prasad’s teaching in order to implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve functionality of the user device by reminding a user of the scheduled appointment ahead of time allowing a user to prepare for the appointment.

	
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12/16/2022